 

Case 1:18-cv-02185-JGK Document 93-1 Filed 05/09/19 Page 1 of 6

Exhibit A

 
Case 1:18-cv-02185-JGK Document 93-1 Filed 05/09/19 Page 2 of 6

Research Agreement
December 29, 2017

This agreement is between Strategic Vision US LLC (“the Contractor’), and
Eastern Profit Corporation Limited, (“the Client’), for the purpose of providing
business research, reporting, documentation, and other consulting services.

 

To this effect, there will be single line communication between the Contractor and
the Client, The individuals through which such communication will be made will
be identified upon the initiation of this contract. Any and all materials provided by
the Client to the Contractor will be treated with absolute confidentiality and will
not be shared by the Contractor with any other entity.

The Contractor will conduct high quality original research and prepare reports on
subjects chosen at the Client’s discretion, for the purpose of detecting, stopping,
and preventing crime or other harm to innocent people. The Client will provide
the necessary basic information, and desired areas of focus, to the Contractor to
research, The Contractor will produce complete reports and provide alll
supporting data as indicated below. The research and reports will be devoted to
the following three subject categories:

A) Financial forensic Historical research;
B) Current Tracking research;
C) Social media research.

A) Financial forensic Historical research will consist of, but not be limited to,
in-depth and detailed reports of existing and historical business and financial
transactions, on subjects selected by the Client, and relations of the subject as
identified by the Client. Business and financial transactions to be researched may
include statements, capital sources, inflow and outflow information, bank
receipts, financial instruments, financial products, statements of credit, precious
metals transfers, commodity transfers, crypto currency exchange, stocks and
other equities, business ownership, real property ownership, trusts, large ky? “
a

 
Case 1:18-cv-02185-JGK Document 93-1 Filed 05/09/19 Page 3 of 6

amounts of spending, specific information to indicate the transaction participants,
and other data required by the Client.

The Contractor will produce a progress report on this financial forensic
research each week in the first month, one preliminary report in the first month,
and one comprehensive historical research report within 3 months, and with
update reports sin each following month; the Client may require, reports per
individual subject to the Client within a specified timeframe, as well as all relevant
supporting data.

B) Current Tracking research shall consist of, but not be limited to, in-depth
and detailed reports on movements of specified subjects by land, air, and sea
(private and commercial); schedules and itineraries, addresses and lodging,
means of transportation, names of carriers, manifests, geolocation, major events
and significant contacts the subjects involved, videos and audio that can be
accessed remotely, and other data that may be of relevance to the overall
research, such as past travel records that may significant to the research. This
work shail consist only of primary source information, multimedia, and prepared
reports.

The Contractor will produce concurrent tracking research per individual
subject to the Client on a monthly basis, except in the first month that weekly
reports shall be delivered and under circumstances that require more frequent
reporting (weekly or fortnightly) as the Client directs, for up to a six-month period.

C) Social media research shall consist of, but not be limited to, in-depth and
detailed reports on the social media usage and networks of specified subjects
and public figures. Research shall include court records, criminal databases, sex
offender and child abuse databases, information on subject's family, extramarital
affairs, children born out of wedlock, passports and ID documents, assets, videos
and audio, emails, websites, pornography and related media, comments on
online media, social media (including Facebook, Twitter, Instagram, Snapchat,
Wechat, and other sites as the Client may request), “dating” or sexual services
apps, online classified ads or their equivalents, video or audio recordings, and
other media.

The Contractor will produce social media research per individual subject to
the Client on weekly basis for the first month, and on a monthly basis thereafter,
except under circumstances that require more frequent reporting (weekly or
fortnightly) as the Client directs, or irregular emergencies that the Contractor may
discover.

Information requiring translation. When the Contractor encounters information
requiring translation, the Contractor will provide electronic copies of the material

to the Client for the Client to evaluate and translate. The Client may provide AY

a

4

Y

 
Case 1:18-cv-02185-JGK Document 93-1 Filed 05/09/19 Page 4 of 6

translations to the Contractor for the Contractor to include in analytical reports.
The Contractor is not responsible for translations.

Deliverables. The deliverables under this contract will be comprehensive
confidential reports to the client. It is understood that some of the reports will be
produced on a regular schedule, and that others will be produced on an as-
needed basis. (A) Financial Forensic historical research reports will be produced
as specified above one time per subject, subject to occasional updating
throughout the year. (B) Current Tracking reports for each subject will be
produced monthly or more frequently as Client directs. (C) Social media reports
for each subject will be produced monthly or more frequently as Client directs. All
deliverables shall be by USB drive only.

Irregular circumstances. Both parties understand that occasional unforeseen
challenges may arise that will slow or block comprehensive research, and that
there may be periods in which information is irregular, unavailable, or incomplete.
The Contractor will endeavor to make all research and reports as complete as
possible in a timely scheduled manner.

Criteria. The Contractor shall provide the deliverables based on the best
practices and standards of the industry, comparable to other top firms with similar
services. It shall make most diligent efforts to ensure the services renders are of
very high quality, revealing a true, complete and full profile of the subject. The
Contractor guarantees that all information provided is genuine.

Prices. Preamble: The prices for each deliverable “A,” “B,” and “C” are $300,000.
each, per subject (per “fish”) per year, for a total of $900,000 per fish per year.
The contract is for 10 fish in the tank per year, with each fish being the subject of
an A, B, and C report, or a total of 30 reports per year (10 fish x 3 reports each =
30 jobs at any given time, or 30 reports per year).

It is understood that the Client may not wish for each of the 10 fish to be the
subject of all three reports, and that the number of report work duties per month
will vary. It is also understood that either the Client may find it necessary to
remove certain fish from time to time, or the Contractor may find circumstances
do not permit sufficient work to research a given fish.

Therefore, when a fish is removed from consideration, a new fish will be put in its

place, by the Client, keeping the number of fish being monitored at any time at
10.

However, this solution does not provide for predictable budgeting or workloads.
To ensure the maximum workload for predictability of the agreed price, we will
measure the deliverables as 30 units per year (10 fish x 3 reports [A+B+C] each
= 30 jobs/reports at any given time),

Dt

 

@

NS

a

 
Case 1:18-cv-02185-JGK Document 93-1 Filed 05/09/19 Page 5 of 6

The first month (January) of this contract will include up to 15 fish for a total of
30 reports and will decrease to 10 fish for a total of 30 reports at the beginning of
the second month (February) and for (March) and for the duration of this
contract.

It is agreed by both Parties that for the first 3 months of this Agreement, January,
February and March 2018, that the payment of $750,000. USD will be wired per
our instructions to our US Bank account.

It is also agreed by both Parties that after the March reports and payments are
made, that all involved Parties will meet to recap the accounting, prior to moving
forward with the next quarter. We shall require that with any change to the
numbers above 10 fish in the tank, that SVUS will reserve the right to renegotiate
our financial Agreement.

The pricing for 30 units or deliverables per year remains a constant $9,000,000
per year, or $750,000 per month for 12 months. These units or deliverables may
be mixed and matched as the Client requests. As one unit is deleted from one
fish, an extra fish with the equivalent deliverable is added, as shown in the
attached charts.

We will measure each of the 30 reports as “report-equivalents’” in the event it is
necessary to stop work prematurely on one fish, and replace it with a second
fish. We then have the partial report on the terminated fish, and a new report for
on the replacement fish for the duration of the contract. There is no extra startup
charge for the replacement fish in the 12-month period.

The flat price structure is as follows:

A) Comprehensive historical reports: $300,000 per report (or report-
equivalent) per year.

B) Tracking reports: $300,000 per report (or report-equivalent) per year.

C) Social media reports: $300,000 per report (or report-equivalent) per year.

Reports may be combined (“mixed and matched”) in any combination of up to 30.
They are not necessarily 10 of (A), 10 of (B), and 10 of (C); but could be, for
example 14 of (A), 8 of (B), and 8 of (C), or whatever totals 30.

The total for 30 units x US$300,000 each is US$9,000,000 (nine million dollars)
per year.

Additional assignments. Additional research consistent with the above may be
added in annual blocks of 10 fish x 3 deliverables each, or 30 deliverables per
year, as described above. The Client may direct the Contractor to conduct other
research, not specified in this agreement, for an additional fee.

wt

we

4
g

NT

 
Case 1:18-cv-02185-JGK Document 93-1 Filed 05/09/19 Page 6 of 6

Payment terms. For the purposes of this contract, the year begins the day the
contract is signed. Payment is to be made in regular monthly installments of
US$750,000, at the end of each month.

The Client will pay the Contractor a deposit of US$1,000,000 (one million dollars)
upon signing the contract. The deposit will be credited on a prorated basis to the
final 1-1/3 (1.3) months of the contract. Payment is to be made by “same day
value” wire transfer to Strategic Vision US, LLC, per the following instructions:

Signatory: French C. Wallop, CEO
Account name: Strategic Vision US, LLC
Routing # iii
Account # iii
SWIFT code:
Branch address: ,

Citibank

The Lakes

8701 W. Sahara Ave.

Las Vegas, NV 89117 USA
Branch telephone: +1-702-228-2501

Subsequent payments will be made to the same account, unless mutually agreed
otherwise in writing. It is understood that the Client may direct other entities to
pay the Contractor, and that such payments will be deemed satisfactory
compensation by the Contractor. All Client payments must be received by the
Contractor by wire transfer within 5 business days of invoice.

Both parties anticipate that this contract could expand to many more subjects of
research. The Client has expressly stated that there could be as many as 4000
such ‘fish in the tank’. Obviously, negotiations for the far larger range will be
agreed upon in writing at a later date.

Duration. This contract shall be in force for three (3) years from the date of
signing. Either party may terminate the contract with 30 days’ written notice.

Freunbl |

French C. Wallop, CEO ' “Uv

 

 

 

 
